Per Curiam.
This cause having been submitted to the Court at a former term thereof upon the motion of counsel for petitioner to quash the return of the respondent therein and for discharge of the petitioner, *66and upon argument of counsel for the respective parties, and the Court being now advised of its judgment to be given in the premises; it is therefore, considered and adjudged by the Court that the writ of habeas corpus issued herein be and the same is hereby quashed and the petitioner be and he is hereby remanded to the custody of the Sheriff of St. Lucie County.
All concur.